Pee Cukiam.
1. Remarks of counsel while addressing the jury, which do not undertake to introduce any material fact not disclosed by the evidence, do not constitute sufficient ground for declaring a mistrial. Western &c. R. Co. v. York, 128 Ga. 687 (58 S. E. 183).
2. The charge on the law of confessions was authorized by the evidence.
3. The evidence was sufficient to support the verdict.

Judgment affirmed.

Criminal Law, 16 C. J. p. 896, n. 85; p. 1002, n. 16; p. 1143, n. 98.
Homicide, 30 C. J. p. 310, n. 25.

All the Justices concur, except Bussell, O. J., and Atkinson, J., who dissent.

0. H. Edwards and O. J. Lilly, for plaintiff in error.
George M. Napier, attorney-g eneral, Robert McMillan, solicitor-general, and T. R. Gress, assistant attorney-g eneral, contra.